Name: Commission Implementing Regulation (EU) 2017/2200 of 28 November 2017 opening and providing for the administration of import tariff quotas of certain cereals from Ukraine
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  agricultural policy;  Europe;  plant product;  international trade
 Date Published: nan

 29.11.2017 EN Official Journal of the European Union L 313/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2200 of 28 November 2017 opening and providing for the administration of import tariff quotas of certain cereals from Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular its Article 187 points (a) and (c) thereof, Whereas: (1) Regulation (EU) 2017/1566 of the European Parliament and of the Council (2) provides for preferential arrangements as regards customs duties for the import of certain goods originating in Ukraine. The import tariff quotas referred to in Annex II of that Regulation are to be administered by the Commission in accordance with Article 184 of Regulation (EU) No 1308/2013. They shall apply for three years as from1 January 2018. (2) To ensure that imports of certain cereals originating in Ukraine covered by the tariff quotas are orderly and not speculative, it is appropriate to provide that these imports are managed through the use of import licences. To this end, Commission Regulations (EC) No 1301/2006 (3), (EC) No 1342/2003 (4) and Commission Implementing Regulation (EU) 2016/1239 (5) should apply, save where derogations are laid down in this Regulation. (3) To ensure the proper management of these quotas, deadlines for the lodging of import licence applications should be laid down and the information to be included in applications and licences should be specified. (4) In the interests of efficient administration, when notifying the Commission in accordance with this Regulation, Member States should use the information systems provided for in Commission Delegated Regulation (EU) 2017/1183 (6) and Commission Implementing Regulation (EU) 2017/1185 (7). (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Opening and management of tariffs quotas 1. The import tariff quotas for certain products originating in Ukraine, referred to in the Annex, shall be open annually from1 January 2018 to 31 December 2020. 2. Duties on imports within the import tariff quota referred to in paragraph 1 shall be levied at a rate of EUR 0 per tonne. 3. Regulations (EC) No 1342/2003, (EC) No 1301/2006 and Implementing Regulation (EU) 2016/1239 shall apply, save as otherwise provided for in this Regulation. Article 2 Rules for submitting import licence applications and issuing import licences 1. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may not submit more than one import licence application per order number and per week. Where applicants lodge more than one application, none of those applications shall be admissible and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. Import licence applications shall be lodged with the competent authorities of the Member States each week no later than Friday at 13.00 (Brussels time). 2. Each import licence application shall indicate, in whole numbers, a quantity in kilograms which may not exceed the total quantity of the quota concerned. 3. Import licences shall be issued on the fourth working day following the deadline for the notification referred to in Article 4(1). 4. Section 8 of the import licence application and the import licence shall contain the name Ukraine and the Yes box shall be marked with a cross. Licences shall be valid only for products originating in Ukraine. Article 3 Validity of import licences Import licences shall be valid from the period running from the actual day of issue, in accordance with Article 7(2) of Implementing Regulation (EU) 2016/1239, until the end of the second month following the month in question. Article 4 Notifications 1. No later than 18.00 (Brussels time) on the Monday following the week in which the import licence application was lodged, Member States shall send the Commission, by electronic means, each application by order number with the origin of the product and the quantity applied for by CN code, including nil notifications. The notification shall be made in accordance with Delegated Regulation (EU) 2017/1183 and Implementing Regulation (EU) 2017/1185. 2. Member States shall communicate to the Commission, by electronic means, on the day of issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities by CN code for which import licences have been issued. Article 5 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018 to 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Regulation (EU) 2017/1566 of the European Parliament and of the Council of 13 September 2017 on the introduction of temporary autonomous measures for Ukraine supplementing the trade concessions available under the Association Agreement (OJ L 254, 30.9.2017, p. 1). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). (4) Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice, (OJ L 189, 29.7.2003, p. 12). (5) Commission Implementing Regulation (EU) 2016/1239 of 18 May 2016 laying down detailed rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the system of import and export licences (OJ L 206, 30.7.2016, p. 44). (6) Commission Delegated Regulation (EU) 2017/1183 of 20 April 2017 on supplementing Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council with regard to the notifications to the Commission of information and documents (OJ L 171, 4.7.2017, p. 100). (7) Commission Implementing Regulation (EU) 2017/1185 of 20 April 2017 laying down rules for the application of Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards notifications to the Commission of information and documents and amending and repealing several Commission Regulations (OJ L 171, 4.7.2017, p. 113). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist on 1 January 2017. When the CN code is preceded by ex, the application of the preferential arrangements is determined on the basis of the CN code and the description of the product. Order No Product CN code Quantity in tonnes 09.4277 Spelt, common wheat and meslin, other than seed 1001 99 00 65 000 Common wheat flour and spelt flour, 1101 00 15 Meslin flour 1101 00 90 Cereal flour other than wheat, meslin, rye, maize, barley, oat, rice 1102 90 90 Groats and meal of common wheat and spelt 1103 11 90 Wheat pellets 1103 20 60 09.4278 Maize other than seed 1005 90 00 625 000 Maize flour 1102 20 Groats and meal of maize 1103 13 Maize pellets 1103 20 40 Worked grains of maize 1104 23 09.4279 Barley other than seed 1003 90 00 325 000 Barley flour 1102 90 10 Barley pellets ex 1103 20 25